   Case: 4:20-cv-01808-MTS Doc. #: 8 Filed: 03/02/21 Page: 1 of 1 PageID #: 27




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                      )
                                                  )
            Plaintiff,                            )
                                                  )
     v.                                           )         No. 4:20 CV 1808 MTS
                                                  )
 ERDCC, et al.,                                   )
                                                  )
            Defendants.                           )

                                 MEMORANDUM AND ORDER

          This matter is before the Court on Plaintiff’s motion to proceed in forma pauperis on

appeal. Doc. [7]. When this Court dismissed Plaintiff’s case, it certified in writing that an appeal

would not be taken in good faith, see 28 U.S.C. § 1915(a)(3), and it is not apparent that Plaintiff

now seeks appellate review of any issue that is not frivolous. See Coppedge v. United States, 369

U.S. 438, 445 (1962). The Court will therefore deny the motion.

          Accordingly,

          IT IS HEREBY ORDERED that Plaintiff’s motion to proceed in forma pauperis on

appeal Doc. [7] is DENIED.

          Dated this 2nd day of March, 2021.




                                                  MATTHEW T. SCHELP
                                                  UNITED STATES DISTRICT JUDGE
